Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with John Conklin on 7/21/2022.

1. (Currently Amended) A channel selection method for a transmit end, the
method comprising:
generating a backoff count value within a range of a contention window;
determining, in a first timeslot, a first decrement step;
decrementing the backoff count value by the first decrement step to obtain an
updated backoff count value;
in response to the updated backoff count value being not 0, determining, in a [[the]] second timeslot, a second decrement step and decrementing the backoff count value by the second decrement step,
wherein the first decrement step is based on a quantity of idle channels divided
by a quantity of channels required by the transmit end in the first timeslot, and
wherein the second decrement step is based on a quantity of idle channels
divided by a quantity of channels required by the transmit end in the second timeslot;
and
in response to the updated backoff count value updating to being 0, randomly selecting from the idle channels, a channel that is used by the transmit end for sending the data.

5. (Currently Amended) A transmit end comprising:
a processor and a memory connected to each other by a bus, wherein the memory is
configured to store instructions of a program for the processor to execute, and wherein the instructions when executed by the processor cause the processor to:
generate a backoff count value within a range of a contention window;
determine, in a first timeslot, a first decrement step;
decrement the backoff count value by the first decrement step to obtain an
updated backoff count value:
in response to the updated backoff count value is not 0, determine, in a [[the]] second
timeslot, a second decrement step and decrement the updated backoff count value by
the second decrement step,
wherein the first decrement step is based on a quantity of idle channels
divided by a quantity of channels required by the transmit end in the first
timeslot, and
wherein the second decrement step is based on a quantity of idle channels divided by a quantity of channels required by the transmit end in the second timeslot; and
in response to the updated backoff count value updatinete being 0, randomly select from the idle channels, a channel that is used by the transmit end for sending the data.

9, (Currently Amended) A non-transitory computer-readable medium having
processor-executable instructions stored thereon that, when executed by a processor, cause a transmit end to implement a channel selection method comprising:
generate a backoff count value within a range of a contention window;
determine, in a first timeslot, a first decrement step;
decrement the backoff count value by the first decrement step to obtain an updated
backoff count value;
in response to the updated backoff count value being not 0, determine, in a [[the]] second timeslot, a second decrement step and decrement the updated backoff count value by the second decrement step,
wherein the first decrement step is based on a quantity of idle channels divided
by a quantity of channels required by the transmit end in the first timeslot and the second decrement step is based on a quantity of idle channels divided by a quantity of channels required by the transmit end in the second timeslot; and
in response to the updated backoff count value being 0, randomly select from the idle channels, a channel that is used by the transmit end for sending the data.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661